Citation Nr: 1116341	
Decision Date: 04/27/11    Archive Date: 05/05/11

DOCKET NO.  09-05 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a right kidney disorder, to include as secondary to service-connected diabetes mellitus and/or to herbicide exposure.  

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, to include as secondary to posttraumatic stress disorder (PTSD), service-connected diabetes mellitus and/or to herbicide exposure.  

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hemorrhoids.  

4.  Entitlement to service connection for a left kidney disorder, to include as secondary to service-connected diabetes mellitus and/or to herbicide exposure.  




REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to October 1970.  

This matter is before the Board of Veterans' Appeals (Board) from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The RO previously determined that new and material evidence had not been received to reopen the right kidney, hypertension and hemorrhoids claims.  In Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 1996), it was determined that the statutory scheme in 38 U.S.C.A. §§ 5108 and 7104 establishes a legal duty for the Board to consider new and material issues regardless of the RO's actions.  The Board may not consider a previously and finally disallowed claim unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find.  As such, the Board must make its own determination as to whether new and material evidence has been presented to reopen those claims.     

In March 2011, the Veteran submitted new lay, medical treatise and VA medical evidence, along  with a waiver of his right to initial RO consideration of this evidence.  38 C.F.R. §§ 19.9, 20.1304(c) (2010).  

The Board notes that the Veteran requested a travel Board hearing in June 2009 but subsequently withdrew that request in April 2010.  There are no outstanding requests for a Board hearing.  

The Board notes that service connection for peripheral neuropathy of the upper and lower extremities, originally included in the Veteran's April 2008 notice of disagreement, was granted in an October 2008 rating decision.  The Veteran did not appeal this decision, and it is not before the Board.  

The issue of entitlement to service connection for PTSD has been raised by the record but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a right kidney disorder, hypertension, hemorrhoids and a left kidney disorder are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  By rating action of the RO dated in May 2005, the Veteran's initial claims of entitlement to service connection for a right kidney disorder, hypertension and hemorrhoids were denied; following a September 2005 statement of the case, the Veteran did not file a timely substantive appeal of this decision, and it became final.  

2.  Evidence associated with the claims file subsequent to the May 2005 rating decision is not cumulative or redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claims of entitlement to service connection for a right kidney disorder, hypertension and hemorrhoids.  


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004).   

2.  The Veteran has submitted new and material evidence that warrants reopening his claim of entitlement to service connection for a right kidney disorder, to include as secondary to service-connected diabetes mellitus and/or to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

3.  The Veteran has submitted new and material evidence that warrants reopening his claim of entitlement to service connection for hypertension, to include as secondary to PTSD, service-connected diabetes mellitus and/or to herbicide exposure.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  

4.  The Veteran has submitted new and material evidence that warrants reopening his claim of entitlement to service connection for hemorrhoids.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA with respect to its duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  In this decision, the Board is reopening the claims of service connection for a right kidney disorder, hypertension and hemorrhoids .  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  



II. New and Material Evidence

Legal Criteria

A Veteran may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  New evidence means existing evidence not previously submitted to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence on record at the time of the last prior final denial of the claim sought to be reopened, and it must raise a reasonable possibility of substantiating the claim.  Id.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends, and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.

Analysis

The Veteran's original claims for service connection for a right kidney cyst, hypertension and hemorrhoids were denied by a rating decision in May 2005.  After filing a notice of disagreement and being issued a statement of the case (SOC) in September 2005, the Veteran did not perfect his appeal, and the decision became final at the end of the statutory time limit.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Consequently, the Veteran's claims for service connection for a right kidney disorder, hypertension and hemorrhoids can only be reopened if new and material evidence has been submitted since the last prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The evidence of record at the time of the May 2005 rating decision included service treatment records showing a notation of hemorrhoids in February 1969 and private treatment records containing a diagnosis of hypertension and showing a right kidney cyst.  

VA received the Veteran's request to reopen his claim in November 2007.  The additional evidence of record received since the May 2005 rating decision includes VA medical center (VAMC) treatment records, private treatment records, the report of a QTC services examination conducted in July 2005, lay statements by the Veteran and medical treatise evidence.  
  
In the May 2005 rating decision, service connection for hypertension was denied because service treatment records did not show any complaints of or treatment for hypertension, and there was no diagnosis of hypertension within one year of discharge.  Relevant evidence that has been associated with the claims folder since the May 2005 rating decision includes a July 2005 QTC services examination, which contains a diagnosis of essential hypertension and contains conflicting opinions regarding the relationship between it and service-connected diabetes mellitus.  The examiner stated, on page two of the report, that "[t]he high blood pressure is not a complication of diabetes" but that the Veteran has "a non-diabetic condition of hypertension that is aggravated by the diabetes."  These conflicting opinions show that the Veteran's hypertension may be aggravated by his diabetes mellitus, which is service-connected.  Whether the Veteran's hypertension is due to service or a service-connected disorder is an unestablished fact necessary to substantiate the claim, and the Board finds that the new evidence is material.  38 C.F.R. § 3.156(a).  Accordingly, the Veteran's request to reopen the claim for service connection for hypertension is granted.    

The RO originally denied service connection for a right kidney cyst because there was no evidence of a cyst in service.  While there was a current diagnosis, there was no evidence that the condition was linked to service.  Relevant evidence that has been associated with the claims folder since the May 2005 rating decision includes medical treatise evidence stating that kidney enlargement often occurs as an early sign of diabetic kidney disease.  The Veteran believes that his right kidney disorder was caused by his service-connected diabetes mellitus.  Since the newly submitted treatise evidence, the credibility of which is presumed, indicates that diabetes mellitus could cause kidney disorders, the Board finds this new evidence is material.  38 C.F.R. § 3.156(a).   Accordingly, the Veteran's request to reopen the claim for service connection for a right kidney disorder is granted.    

Service connection for hemorrhoids was originally denied because, although there was a record of treatment in service for hemorrhoids, there was no evidence of a permanent residual or chronic disability following service.  Relevant evidence submitted since the May 2005 rating decision includes lay statements made by the Veteran.  In his substantive appeal, the Veteran stated that he was treated for hemorrhoids in service that that he was still having problems at that time.  In a May 2010 letter, the Veteran stated that he believes his hemorrhoids were caused by strenuous exercise during active duty service.  He stated that he has experienced hemorrhoid flare-ups from that time to the present.  These statements show that the Veteran had a continuous problem with hemorrhoids since separation from service.  Presuming the credibility of the Veteran's reports, the Board finds that these statements provide competent lay evidence of continuity of symptomatology.  Therefore, the Board finds that new and material evidence to reopen the claim of entitlement to service connection for hemorrhoids has been received, and the appeal must be reopened.  


ORDER

1.  The application to reopen the claim of entitlement to service connection for a right kidney disorder is granted.  

2.  The application to reopen the claim of entitlement to service connection for hypertension is granted.  

3.  The application to reopen the claim of entitlement to service connection for hemorrhoids is granted.  


REMAND

Having reopened the Veteran's claims of entitlement to service connection for a right kidney disorder, hypertension and hemorrhoids, the Board finds that additional development is necessary prior to further adjudication.  

At the outset, the Board notes that the Veteran has requested that VA obtain treatment records from the VA medical center in Tulsa, Oklahoma from February 2005 to the present.  The Board notes that, although some of these records are contained in the claims file, the records does not appear to be complete.  The Veteran also stated that he has received treatment at a private facility and requested a VA Form 21-4142 to fill out and return.  

Also, the Board notes that upon remand the Veteran should be provided with notice regarding the regulations pertaining to presumptive service connection of disorders associated with exposure to herbicides in accordance with VA's duty to notify.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  

The Board observes that the Veteran was provided a QTC examination for his hypertension and right kidney claims in July 2005.  That examiner stated, on page two of the report, that "[t]he high blood pressure is not a complication of diabetes" but that the Veteran has "a non-diabetic condition of hypertension that is aggravated by the diabetes."  However, that examination did not contain nexus opinions addressing whether hypertension or a right kidney disorder were incurred in service, nor did it address the Veteran's various theories of entitlement to service connection.  Since there is competent medical evidence of a current diagnosis of hypertension and of right renal cysts, the Veteran has asserted various theories of entitlement which have not been addressed, and the July 2005 examination report indicates that hypertension may have been aggravated by diabetes, the Board finds that a VA examination and a nexus opinion are required.  

With regard to the Veteran's claim of service connection for hemorrhoids, the record shows that the Veteran was treated for hemorrhoids in February 1969 while on active duty.  The Veteran has submitted lay statements that his hemorrhoids have been continuous until the present time.  The Board finds that here, too, a VA examination and nexus opinion are required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Additional development is also required for the Veteran's claim of entitlement to service connection for a left kidney disorder.  The Board notes that the record contains evidence of a current left kidney abnormality, and the Veteran has stated and has provided medical treatise evidence that this disorder may have been caused or aggravated by his service-connected diabetes mellitus.  As such, the Board finds that a VA examination and a nexus opinion are required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4), see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
 
Accordingly, the case is REMANDED for the following action:

1.  Obtain treatment records from the Tulsa, Oklahoma VA medical center from February 2005 to the present time.  All attempts to obtain these records should be documented and associated with the claims file.  

2.  Send the Veteran a VA Form 21-4142 for him to fill out and return, and obtain any treatment records identified.  All attempts to obtain such records should be documented and associated with the claims file.  

3.  Send the Veteran a VCAA letter notifying him of the information and evidence necessary to substantiate a claim for service connection for a kidney disorder and hypertension on a presumptive basis due to herbicide exposure.  

4.  After the development in paragraphs one through three has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the identity and etiology of any left and right kidney disorders present.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions:

a.  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus caused his right and left kidney disorders.  

b. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus aggravated his right and left kidney disorders.  

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's left and right kidney disorders are causally or etiologically related to the Veteran's military activity, to include exposure to Agent Orange in the Republic of Vietnam.  

The examiner should include a rationale for his or her conclusions and confirm that the claims file was available for review.  

5.  After the development in paragraphs one through three has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the identity and etiology of his hypertension.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary by the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following questions:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus caused his hypertension. 

b. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected diabetes mellitus aggravated his hypertension.  

c.  Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hypertension is causally or etiologically related to the Veteran's military activity, to include exposure to Agent Orange in the Republic of Vietnam.  

Provide an opinion with respect to the following questions if service connection for posttraumatic stress disorder(PTSD) is granted:

a. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected PTSD caused his hypertension. 

b. Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's service-connected PTSD aggravated his hypertension.  

The examiner should include a rationale for his or her conclusions and confirm that the claims file was available for review.  

6.  After the development in paragraphs one through three has been completed to the extent possible, schedule the Veteran for a VA examination by an appropriate medical professional to determine the identity and etiology of his hemorrhoids.  The claims file, including a copy of this remand, must be made available to the examiner for review.  All indicated evaluations, studies and tests deemed necessary to the examiner should be accomplished.  

The examiner is requested to review all pertinent records associated with the claims file and offer an opinion with respect to the following question:

Whether it is at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's hemorrhoids are causally or etiologically related to the Veteran's military activity.  

The examiner should include a rationale for his or her conclusions and confirm that the claims file was available for review.  

7.  Thereafter, the Veteran's claims should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issues.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


